Case 6:21-cv-06303-FPG Document 19 Filed 06/08/21 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

Emilee Carpenter, LLC d/b/a
Emilee Carpenter Photography
and Emilee Carpenter,

Plaintiffs,
Vv.

Letitia James, in her official
capacity as Attorney General of New
York; Jonathan J. Smith, in his
official capacity as Interim Commi-
ssioner of the New York State
Division of Human Rights; and
Weeden Wetmore, in his official
capacity as District Attorney of
Chemung County,

Defendants.

 

 

Case No. 6:21-CV-06303

ORDER GRANTING STATES’

MOTION FOR LEAVE TO

FILE AMICI CURIAE BRIEF

After considering the motion for leave to file an amici curiae brief under Fed.

R. Civ. P. 7(b) submitted by Amici States of Nebraska et al., it is hereby ordered

that the motion is granted, and Amici States are ordered to file their proposed amici

brief with the Court.

 

 

Ordered this 4 Ty of ze , 2021.
\Q
F

ank P. Gerpci, Jr.
hief Judge
nited Statés District Court

 
 
 
